Citation Nr: 0932157	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-15 879	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine with neuropathy of the right 
upper extremity.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression with anxiety and 
attention deficit hyperactivity disorder (ADHD). 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a stomach 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 
1978.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and September 2005 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which, in pertinent 
part, found that new and material evidence had not been 
submitted to reopen the claim for entitlement to service 
connection for a cervical spine disability, and denied 
entitlement to service connection for depression, ADHD, 
hypertension, and a stomach disability.  

In May 2008, the Veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.

The Veteran's appeal was previously before the Board in July 
2008 when the Board reopened the claim for entitlement to 
service connection for a cervical spine disability and 
remanded the case for further action by the originating 
agency.  The case has been returned to the Board for further 
appellate action.

The issue of entitlement to service connection for an 
acquired psychiatric disability to include ADHD is remanded 
to the RO via the Appeals Management Center and is discussed 
in the REMAND section of this decision.


FINDINGS OF FACT

1.  Degenerative disc disease of the cervical spine with 
neuropathy of the right upper extremity and arthritis is 
related to lumbar spine injuries in service.  

2.  An acquired psychiatric disorder is not etiologically 
related to active duty service or a service connected disease 
or injury.

3.  Hypertension did not manifest in service or within one 
year from the Veteran's discharge from service, is not the 
result of a disease or injury in service, and is not 
etiologically related to a service connected disease or 
injury.

4.  A stomach disability, to include gastroesophageal reflux 
disease (GERD), is not the result of a disease or injury in 
service, and it is not etiologically related to a service 
connected disease or injury.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine with 
neuropathy of the right upper extremity and arthritis was 
incurred in active service.  38 U.S.C.A. § 1131, 1137 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  Hypertension was not incurred or aggravated during 
service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.312 (2006 & 2008).  

3.  A stomach disability, to include GERD, was not incurred 
or aggravated during service and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. § 
1131; 38 C.F.R. §§ 3.303, 3.310.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In letters issued in June 2004 and April 2005 the RO notified 
the Veteran of the evidence needed to substantiate his claims 
for direct service connection.  The letter also satisfied the 
second and third elements of the duty to notify by informing 
the Veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The Veteran has not been provided notice under the VCAA with 
respect to establishing secondary service connection; 
however, the Veteran has not been prejudiced by the lack of 
complete VCAA notification.  

Prejudicial error occurs in the context of VCAA notice only 
when such error affects "the essential fairness of an 
adjudication" or "has the natural effect of producing 
prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 
 Appellants must generally identify "with considerable 
specificity": (1) how the VCAA notice was defective; (2) what 
evidence the appellant would have provided or requested that 
VA obtain had VA fulfilled its notice obligations; and (3) 
how the lack of notice and evidence affected the essential 
fairness of the adjudication.  Mayfield v. Nicholson; see 
also Shinseki v. Sanders, 556 U.S. -- (2009) (holding that a 
party alleging defective VCAA notice has the burden of 
showing how the defective notice was harmful). 

In this case, the appellant has not alleged any prejudice 
resulting from inadequate VCAA notice.  Moreover, his 
testimony and contentions have demonstrated actual knowledge 
of the evidence needed to establish service connection on a 
secondary basis and these requirements were discussed at his 
hearing.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  The June 2004 letter did, however, 
provide this information.

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of Dingess notice, including the 
disability-rating and effective-date elements of the claims, 
by a March 2006 letter.  

There was a timing deficiency in that the March 2006 letter 
was sent after the initial adjudication of the claims.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Inasmuch as the claims are being denied, no effective date or 
rating is being set.  The delayed notice on these elements, 
therefore, does not deprive the Veteran of a meaningful 
opportunity to participate in the adjudication of the 
claims.  See McDonough Power Equip. v. Greenwood, 464 U.S. 
548, 553 (1984).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  The Board's 
July 2008 remand directed that the Veteran should be asked to 
submit medical releases to allow for the procurement of 
treatment records from Southwest Medical Center in Dallas, 
Texas.  In August 2008, the Veteran was sent a letter asking 
him to submit the appropriate releases.  No response to this 
letter was received.  

VA is not able to obtain treatment records from Southwest 
Medical Center without a valid medical release from the 
Veteran.  VA has no obligation to seek records unless 
necessary releases are provided.  38 C.F.R. 
§ 3.1599(c)(1)(ii).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Veteran has not been afforded VA examinations or medical 
opinions in response to his claims for entitlement to service 
connection for hypertension or a stomach disability.  As 
discussed below, the record is negative for competent and 
credible evidence of an association between hypertension or 
GERD and active duty service or a service connected disease 
or disability.  Therefore, VA examinations are not required 
under the VCAA's duty to assist.  
	
For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension and 
arthritis, are presumed to have been incurred in service if 
such manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a). 

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, except that it will no concede 
aggravation unless a baseline for the claimed disability can 
be established prior to any aggravation.  38 C.F.R. § 
3.310(b) (2008).  There is no contention or evidence in this 
case that the claimed disabilities were aggravated by a 
service connected disease or injury.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Cervical Spine

The Veteran contends that his current cervical spine 
disability and associated radiculopathy were incurred as a 
result of injuries during active duty service.  

Service treatment records show treatment on several occasions 
for a low back strain, but are negative for injuries or 
treatment to the cervical spine.  The Veteran's spine was 
found to be normal at the February 1978 examination for 
separation. 

Upon VA examination in June 1996, the Veteran reported that 
he was turned down for work soon after his discharge from 
service due to an abnormality of the cervical spine.  He 
denied experiencing an injury during service and reported a 
four year history of numbness in the right arm that had 
recently spontaneously resolved.  X-rays showed degenerative 
C5 and C6 disc disease with disc space narrowing and 
osteophytes.  No acute conditions were identified.  After 
noting the history of no injury in service, the examiner 
found that there was no evidence that the Veteran's cervical 
complaints were service-connected.  

Treatment records from the Dallas VA Medical Center (VAMC) 
first show complaints of neck pain in May 2002 with numbness 
in the hands.  He was diagnosed with progressive cervical 
spine disease with mildly limiting symptoms.  

In January 2003 the Veteran reported that his back was 
injured during service when he was slammed up against an 
ammunition rack after falling off a ladder.  He also stated 
that his neck pain had begun only four or five years 
previously.  The VA physician diagnosed cervical spondylosis 
and degenerative disc disease.  

In June 2004, the Veteran was found to have no significant 
improvement in his upper back pain and upper extremity 
numbness following a course of therapy.  An EMG performed in 
August 2004 had abnormal results indicating mild bilateral 
demyelinating ulnar neuropathies at the elbows.  

An MRI of the cervical spine performed in January 2005 showed 
marked degenerative changes with bulging discs and spurs at 
several levels of the cervical spine with indicated myopathy.  
There was also multi-level neural foraminal narrowing.  

During a March 2005 VA examination of his lumbar spine, the 
Veteran reported having cervical spine pain during service.  
He stated that his cervical spine currently gave him more 
trouble than his lumbar spine, and he reported incurring two 
work-related back injuries in 1996 and 2002.  

In support of his claim, the Veteran has submitted several 
letters from his VA and private physicians.  The first of 
these letters, dated in August 2005, is from the Director of 
the Spine Section at the Dallas VAMC.  The physician noted 
the reports of back injury from carrying artillery rounds and 
heavy equipment, and work related injuries in 1996 and 2002.  
The physician concluded that the Veteran's reported in-
service low back injury more likely than not contributed to 
his current cervical condition as documented in his service 
records. 

In another August 2005 letter, one of the Veteran's private 
physicians noted that he had been asked whether the Veteran's 
injury in service was in any part related to his current 
"back" condition.  He opined that there was reasonable 
possibility that the Veteran's in-service injury was a 
"producing cause" of his current "problems", although not 
necessarily the only cause as the Veteran had also sustained 
other injuries. 

A September 2005 letter from another of the Veteran's private 
physician's notes that it was possible the Veteran's current 
cervical degenerative joint disease was a result of his 
injury sustained while in service.  

The Veteran was provided a second EMG of his upper 
extremities in April 2005 which indicated severe chronic 
cervical radiculopathy of the right upper extremity.  At that 
time, the Veteran also reported a history of intermittent 
neck and middle back pain since 1996.

Two months later, in June 2005, the Veteran reported 
incurring a whiplash injury to his neck during a motor 
vehicle accident in 2000 or 2001, and in August 2005, he 
described episodes dating from active duty when he had fallen 
or been hit in the neck.  

In April 2007, in response to his complaints of increasing 
cervical spine and upper extremity pain and weakness, the 
Veteran underwent a C3 through C6 laminectomy.  

The Veteran testified in May 2008 that he served as a field 
artilleryman during service and carried bags of ammunition 
weighing 100 lbs.  He often fell while carrying ammunition 
and he believed these falls were the cause of his current 
cervical spine condition.  

The Veteran's most recent VA examination was conducted in 
November 2008.  He reported hitting his head multiple times 
during service and developing neck pain as a result.  After 
discharge he experienced neck pain from 1979 to the present 
day. Following a physical examination and review of the 
claims folder, the examiner diagnosed cervical stenosis at C3 
through C6 with chronic pain treated with a cervical 
laminectomy.  The examiner noted that there was no record of 
treatment for cervical pain during active duty service.  He 
found that the Veteran's current problems to injuries during 
service would require speculation without any documentation 
of in-service complaints.  

The record clearly shows a current diagnosis of cervical 
degenerative disc disease as well as radiculopathy and 
arthritis.  In addition, the Veteran has reported that he 
often fell and incurred other injuries to his upper spine 
during service.  While the service treatment records only 
document complaints involving the Veteran lumbar spine.  

The injuries to the lumbar spine have been attributed by 
competent medical professionals to the current cervical spine 
disability.  Inasmuch as lumbar spine symptoms were 
documented during service and are consistent with the 
Veteran's service in an artillery unit.

Two of the three elements necessary for service connection-
current disability and an in-service injury-are 
demonstrated.

The Veteran did report a continuity of symptomatology at his 
November 2008 VA examination, when he stated he first 
experienced cervical spine pain after in-service injuries 
that had continued to the present day.  However, the 
Veteran's history regarding the onset of his cervical spine 
disability has not been consistent.  

He has not always reported continuity since service, in fact, 
upon VA examination in June 1996, the Veteran denied 
experiencing any neck injuries during service.  The first 
time he reported incurring an in-service injury to his back 
was in January 2003, at which time he also dated the onset of 
his neck pain to only four or five years ago.  Similarly, 
although the Veteran reported having neck pain during service 
at his March 2005 VA examination, a month later during his 
April 2005 EMG he stated that his neck pain began in 1996 or 
1997.  

On the other hand the Veteran's treating physicians have 
attributed the current cervical spine disability, in part, to 
the documented lumbar spine injuries in service. The 
examiners who provided the 1996 and 2008 VA examinations did 
not report any consideration of this possibility.  

The 2008 examiner reported no consideration of the 2005 
statements from the treating physician and provided no 
opinion as to the likelihood of a relationship between 
current cervical spine disability and service.  Because the 
examiner stated that no opinion could be provided without 
resort to speculation, the opinion is considered non 
evidence.  See Fagan v. Shinseki, No. 2008-7112 (Fed. Cir. 
Jul. 22, 2009).

The 1996 opinion was apparently based on the absence of 
reported cervical spine injury in service, but didn't 
consider the possibility that the documented lumbar spine 
injuries may have contributed to the cervical spine 
disability.

While the Veteran has provided inconsistent statements 
regarding the history and onset of his disability, the 2005 
opinions were reportedly based on the service medical records 
and the results of current treatment.  

The evidence at this point is in relative equipoise as to 
whether the current cervical spine disabilities are related 
to an injury in service.  Resolving reasonable doubt in the 
Veteran's favor, service connection for the current cervical 
spine disabilities is granted.  38 U.S.C.A. § 5107(b) (West 
2002).


Hypertension and Stomach Disability

The Veteran's contentions regarding his claims for 
entitlement to service connection for hypertension and a 
stomach disability are two fold.  First, he contends that 
these disabilities were incurred secondary to depression, and 
second, he contends that they were incurred during active 
duty service. 

With respect to the Veteran's contention that service 
connection is warranted for hypertension and a stomach 
disability as secondary to depression or anxiety, he is a lay 
person and lacks the necessary medical expertise to say that 
hypertension or a stomach condition was caused by a service 
connected psychiatric disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 
(1997); see Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) 
(citing Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The record contains no competent medical opinion that 
hypertension or a stomach condition is related to a 
psychiatric disability (even assuming that a psychiatric 
disability was service connected).  38 C.F.R. § 3.310 (2008).  

Turning to the issue of direct service connection, service 
treatment records show  a diagnosis of post gastritis in 
April 1976 treated with fluids and Mylanta.  There is no 
evidence of hypertension or findings of high blood pressure 
during service, and the Veteran's abdomen and vascular system 
were normal at his separation examination in February 1978. 
At that time, his blood pressure measured 126/82.

The post-service medical evidence is negative for a stomach 
disability or hypertension until more than 25 years after the 
Veteran's discharge from service.  Clinical records from the 
Dallas VAMC show that the Veteran was provided new medication 
for the treatment or GERD in February 2004 and was diagnosed 
with hypertension in April 2004.    

The record clearly shows current diagnoses of hypertension 
and GERD.  In addition, the Veteran was treated for one 
episode of gastritis during service.  The Board finds that 
two of the three elements necessary for service connection-
current disability and an in-service injury-are demonstrated 
with respect to the Veteran's claim for GERD.

Regarding the Veteran's claim for entitlement to service 
connection for hypertension, the Veteran's service records 
are negative for any findings or treatment consistent with 
hypertension and the Veteran has not reported any treatment 
for hypertension during service. 

The Veteran has, however, testified that he was diagnosed 
with a heart murmur and hypertension within a year after his 
separation from service at Southwest Medical Center.  While 
the Veteran is competent to report that he was diagnosed with 
this condition in 1979, the Board finds that his statements 
are not credible.  Cf. Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

The medical evidence of record contains no evidence of 
hypertension until April 2004 when the Veteran's physician 
noted that the Veteran had "newly diagnosed hypertension."   
In addition, the Veteran was found to have credibility issues 
during a November 2008 examination and his reports of prior 
hypertension have only been made in connection with his claim 
for compensation; he has never reported a prior history of 
hypertension in connection with clinical treatment for 
hypertension.

In short, there is no competent evidence demonstrating that 
the Veteran's hypertension manifested to a compensable degree 
in service or during the presumptive period after service.

The Veteran has also not reported a continuity of 
symptomatology since service.  The history he has provided is 
to the effect that he was diagnosed with hypertension and a 
stomach condition in the year following his discharge from 
service, but that he did not seek additional treatment for 
these conditions until several decades later.

The record also contains no competent medical evidence of a 
nexus between the Veteran's current hypertension and GERD and 
his active duty service.  Although post gastritis was 
diagnosed on one occasion in service, there is no indication 
that this condition was chronic and no gastrointestinal 
conditions were identified or reported at the June 1975 
separation examination.

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed disabilities 
was more than 25 years after his separation from active duty 
service.  In addition, there is no medical evidence that the 
Veteran's hypertension or GERD are related to his active duty 
service.  The Board therefore concludes that the evidence is 
against a nexus between the Veteran's claimed disabilities 
and his active duty service.  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claims, and they are therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to service connection for degenerative disc 
disease of the cervical spine with neuropathy of the right 
upper extremity and arthritis is granted.

Entitlement to service connection for hypertension, to 
include as secondary to depression, is denied.

Entitlement to service connection for a stomach disability, 
to include as secondary to depression, is denied.  


REMAND

In its July 2008 decision, the Board referred the issue of 
entitlement to service connection for post traumatic disorder 
(PTSD) to the RO for adjudication.  That adjudication 
apparently did not take place.  The United States Court of 
Appeals for Veterans Claims (Court) has recently held that a 
claim for service connection for one psychiatric disability 
encompasses all psychiatric disability, regardless of how 
diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The 
claim for service connection for an acquired psychiatric 
disability, thus, encompasses a claim for service connection 
for PTSD.

The Veteran has claimed entitlement to service connection for 
PTSD on the basis of a personal assault that he asserts 
occurred in service.  Service connection will not be denied 
for PTSD based on personal assault without first advising the 
Veteran that he can provide evidence substantiating the 
stressor that consists of evidence other than service 
department records.  73 Fed. Reg. 64,210 (Oct. 29, 2008); 74 
FR 14492, (March 31, 2009) (to be codified at 38 C.F.R. 
§ 3.304(f)(4)).  The Veteran has not been provided with this 
notice.

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be provided with a 
letter in accordance with 73 Fed. Reg. 
64,210 (Oct. 29, 2008); 74 FR 14492, 
(March 31, 2009) (to be codified at 
38 C.F.R. § 3.304(f)(4)) (formerly 
38 C.F.R. § 3.304(f)(3)).  The letter 
should tell the Veteran that credible 
supporting evidence from sources than his 
service records or evidence of behavior 
changes may constitute credible 
supporting evidence of the claimed 
stressor.

2.  The claim for service connection for 
an acquired psychiatric disability to 
include PTSD should be adjudicated.

3.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued before the 
case is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


